ON REHEARING
Before AYRES, BOLIN, PRICE, HEARD and HALL, JJ.
AYRES, Judge.
A rehearing was granted to afford the court an opportunity to reconsider the record with respect to the sufficiency of the proof as to the occurrence of an accident and the causal relationship of plaintiff’s injuries and disabilities to the accident in which plaintiff was involved and which occurred during the course and scope of plaintiff’s employment with the defendant Camus Electric Company.
The record has been again reviewed and the issues reconsidered. We find no basis for disagreement with our findings of fact and the conclusions reached in our original opinion. Further elaboration thereon is deemed unnecessary.
For these reasons, our former decree is reinstated and made the final judgment of this court.
Original decree reinstated.